Citation Nr: 1144744	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected residuals of right knee trauma (hereinafter a right knee disability).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974 and from November 1980 to November 1983.  He also had more than four years of inactive service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In the September 2005 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for a left knee disorder.  The Veteran expressed disagreement with that determination and initiated an appeal.  However, in a March 2010 rating decision, the RO granted service connection for a left knee disability; a 10 percent evaluation was assigned, effective June 12, 2009.  Since service connection was granted, the Veteran's appeals as to those issues have become moot.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.

In an October 2007 rating decision, the RO increased the Veteran's evaluation for service-connected bilateral hearing loss from 20 percent disabling to 30 percent disabling, effective November 20, 2006.  The Veteran expressed disagreement with the assigned evaluation in June 2008.  However, in a February 2009 statement, the Veteran asserted that he wished to withdraw his appeal for an increased evaluation for bilateral hearing loss.  Accordingly, the Veteran's June 2008 notice of disagreement is withdrawn and the issue is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is manifested by subjective complaints of pain, stiffness, swelling, weakness and a lack of endurance upon flare-ups.  There is no evidence of moderate subluxation, flexion limited to 30 degrees or less or extension limited to 15 degrees or more, even taking into account repetitive motion testing and the Veteran's complaints of pain upon motion.  

2.  The Veteran's service-connected right knee disability is manifested by noncompensable limited range of motion and x-ray evidence of degenerative changes.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected right knee disability are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5257, 5260, 5261 (2011). 

2.  The criteria for a separate 10 percent evaluation for the Veteran's service-connected right knee disability based on noncompensable limited range of motion and x-ray evidence of degenerative changes are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5003, 5260, 5261 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased evaluation for a service-connected right knee disability in November 2004.  The Veteran was sent a letter in January 2005 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  The January 2005 notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  Since the January 2005 letter was sent to the Veteran prior to the initial adjudication of his claim in September 2005, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an October 2006 letter, the Veteran was notified of how VA determines disability evaluations and effective dates as per the Court's holding in Dingess.  Further, in a May 2009 letter, the Veteran was notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter satisfies the remaining elements in the Court's holding in Vazquez-Flores.  Although these letter were sent to the Veteran after the initial adjudication of his claim, the claim was readjudicated in a March 2010 supplemental statement of the case (SSOC).  Thus any timing error pertaining to this notice has been corrected.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a [statement of the case] or SSOC, is sufficient to cure a timing defect).  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased rating for a right knee disability, including private and VA treatment records and by affording VA examinations in May 2005, August 2005, August 2007 and June 2009.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Initially, the Board notes that the August 2005 and August 2007 VA examinations are not adequate for the purposes of this decision.  The August 2005 VA examination report reflects that the examination was cancelled by the VA examiner before the Veteran reported for such.  Specifically, the VA examiner stated that the Veteran's right knee disability had been evaluated only three months prior, and "nothing [from the May 2005 VA examination report] would change unless the Veteran had a surgery or something of that sort."  See the August 2005 VA examination report.  Further, the report of the August 2007 VA examination report reflects that the Veteran's right knee was not examined or addressed.  Indeed, it appears that the August 2007 VA examination was afforded to the Veteran in connection with a separate claim for a left knee disability.  As such, the August 2007 VA examination report is of little use to the Board in addressing the current severity and/or manifestations of the Veteran's service-connected right knee disability.  

The Board finds that the May 2005 and June 2009 VA examinations obtained in this case are adequate, as they were based on physical examinations and review of the Veteran's complete VA claims file, and they provide medical information needed to address the rating criteria relevant to this case.  In particular, the VA examination reports contain descriptions of the symptomatology related to the service-connected right knee disability and address the impact of the disability on the Veteran's employment and daily life.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case with regard to obtaining a VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  

Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right knee disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Additionally, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim decided herein.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and SSOC's, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability.  The facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (38 C.F.R. § 4.59 is not limited to disabilities involving arthritis). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other impairments of the knee are assigned a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.  Limitation flexion and extension of the knee are rated under Diagnostic Codes 5260 and 5261, respectively.  See 38 C.F.R. § 4.71a (2011). 

Under Diagnostic Code 5260, limitation of flexion of the leg warrants a 30 percent evaluation where flexion is limited to 15 percent; a 20 percent evaluation where flexion is limited to 30 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; and a 0 percent evaluation where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Limitation of extension of the leg warrants a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating where extension is limited to 30 degrees; a 30 percent rating where extension is limited to 20 degrees; a 20 percent rating where extension is limited to 15 degrees; a 10 percent rating where extension is limited to 10 degrees; and a 0 percent rating where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semi lunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Discussion 

The Veteran was originally granted service connection for a right knee disability in a August 1984 rating decision; a noncompensable (zero percent) evaluation was assigned under Diagnostic Code 5257, effective November 12, 1983.  In an April 2000 rating decision, the RO increased the Veteran's evaluation for his service-connected right knee disability from noncompensably disabling to 10 percent disabling under Diagnostic Code 5257, effective January 18, 2000, due to evidence that the Veteran's service-connected right knee disability manifested in slight instability.  While the September 2005 rating decision contemplates whether the Veteran is entitled to an increased evaluation under Diagnostic Codes 5260 and 5261 based on limitation of motion (flexion and extension, respectively) of the right knee, it appears that the Veteran's service-connected right knee disability continues to be evaluated under Diagnostic Code 5257 regarding "other impairments of the knee due to recurrent subluxation or lateral instability."  

Upon review of the record, the Board concludes that an increased evaluation for the Veteran's service-connected right knee disability based on recurrent subluxation and/or lateral instability is not warranted; however, a separate 10 percent evaluation for painful, noncompensable limitation of motion of the right knee, a major joint, is warranted under Diagnostic Codes 5003 and 5260.  

The May 2005 VA examination report reflects that, while the Veteran limped during the examination, the limp was absent when walking from the waiting room to the examination area.  Upon clinical evaluation, the examiner described the Veteran's right knee as "grossly normal" with no effusion, instability or muscle atrophy.  The Veteran demonstrated a full range of motion without complaints of pain, to include upon repetitive motion testing.  All of the Veteran's right knee ligaments "appeared" to be intact.  The Veteran reported very slight tenderness upon palpation of the popliteal space of the right knee.  X-ray testing reflected slight degenerative changes of the right knee.  See the May 2005 VA examination report.  

The June 2009 VA examination report reflex the Veteran's subjective complaints of flare-ups of right knee pain upon use, accompanied by stiffness, effusion, weakness, lack of endurance and occasional popping.  The Veteran specifically denied instability, locking, dislocation and/or subluxation.  The Veteran stated that he utilized a knee brace and cane during flare-ups to alleviate weight bearing and relieve pain in his right knee.  The Veteran's gait was described as "slightly antalgic" and he denied experiencing unsteadiness or "tendency to fall."  The Veteran initially demonstrated flexion of the right knee of zero to 130 degrees; however, upon repetitive motion testing, flexion was decreased to 120 degrees due to "pain, fatigue, weakness and lack of endurance without incoordination."  See the June 2009 VA examination report.  

Concerning consideration of the Veteran's increased evaluation claim under the provisions of Diagnostic Code 5257, the Board concludes that the criteria for an increased evaluation is not met.  Specifically, the Veteran has not demonstrated that his service-connected right knee disability is manifested by recurrent subluxation and/or lateral instability which is at least moderate.  Indeed, as previously noted, the May 2005 and June 2009 VA examiners stated that the Veteran's right knee was stable, and the Veteran, himself, specifically denied that his service-connected right knee disability was productive of instability or subluxation.  See the May 2005 and June 2009 VA examination reports.  

Further, the Board has considered whether the Veteran may be availed by Diagnostic Codes 5260 and/or 5261, pertaining to limitation of flexion and extension of the right knee, respectively.  In sum, for an increased evaluation to be granted in this case, the Veteran must demonstrate either (1) flexion of the right knee limited to at least 30 degrees as per Diagnostic Code 5260, or (2) extension of the right knee limited to at least 15 degrees as per Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  However, the most limited range of motion findings regarding the Veteran's right knee are from the June 2009 VA examination report which reflects full extension (to zero degrees) and flexion limited to 120 degrees, taking into account the Veteran's complaints of pain upon repetitive motion testing as per Burton, Mitchell, Lichtenfels and DeLuca.  See the June 2009 VA examination report.  Accordingly, the criteria for an increased evaluation for limitation of flexion and/or extension of the right knee under Diagnostic Code 5160 and 5261 are not met.  

However, the Board concludes that the Veteran is entitled to a separate 10 percent evaluation under Diagnostic Code 5003 for noncompensable limited range of motion of the right knee with x-ray evidence of degenerative changes.  As noted above, when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Indeed, the May 2005 VA examination report reflects that x-rays of the Veteran's right knee showed minimal degenerative changes, and the range of motion findings regarding the Veteran's right knee are noncompensable under either Diagnostic Code 5260 and 5261.  Accordingly, the Board concludes that the Veteran is entitled to a separate 10 percent evaluation, but no more, for noncompensable limitation of motion of the right knee.  

The Board has considered the possibility of staged ratings.  See Fenderson, supra.  The Board, however, concludes that the Veteran's service-connected right knee disability as been no more or less disabling throughout the appeal period.  Accordingly, staged ratings are inapplicable.  See id.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's service-connected right knee disability is so exceptional or unusual so as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability does not result in such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected right knee disability is denied.  

Entitlement to a separate 10 percent evaluation, but no more, for the Veteran's service-connected right knee disability based on noncompensable limitation of 




motion and x-ray findings of degenerative changes is granted, subject to the laws and regulations controlling the award of monetary benefits.  




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


